                      UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF NEW MEXICO



KRISTY LOPEZ, as parent and next
friend, and on behalf of her minor child,
J.L.,

       Plaintiff,

v.

HOBBS MUNICIPAL SCHOOL
DISTRICT, a political subdivision of the
State of New Mexico; TJ PARKS, in his
official capacity as Superintendent of the
Hobbs Municipal School District; JOSE
MARES, in his official capacity as the             No. 2:18-cv-00871-PJK-KRS
Hobbs High School Boys Varsity Head
Soccer Coach; GREG HASTON, in his
official capacity as Athletic Director of
Hobbs High School; BRENDA WILSON,
in her official capacity as Athletic
Director of Hobbs High School; ZEKE
KANEY, in his official capacity as
Assistant Principal of Hobbs High School;
JOHN DOES I–X; JANE DOES I–X;
BLACK and WHITE ENTITIES I–X,

       Defendants.




       ORDER DENYING PLAINTIFF’S MOTION TO SUPPLEMENT
         RESPONSE TO DEFENDANTS’ MOTION TO DISMISS


     THIS MATTER is before the court on Plaintiff’s Motion to Supplement Exhibits
to Plaintiff’s Response to Defendants’ Rule 12(b)(6) Motion to Dismiss (ECF No. 56). 1

Upon consideration thereof, the court finds the motion is not well taken and should be

denied.

                                       Background

       Plaintiff Kristy Lopez, on behalf of her son, J.L. (a minor), brought federal and

state law claims against Defendants alleging that during the fall 2016 soccer season,

various older players engaged in repeated acts of hazing younger players with the

knowledge and acquiescence of school officials. According to Plaintiff, the hazing

involved acts of sexual misconduct including slapping or grabbing the younger players’

testicles, “grabbing their butts,” so-called “tea bagging” the younger players, and digitally

penetrating them. Second Am. Compl. at 5–6 (ECF No. 19). According to the

complaint, these acts occurred on the playing field during practice, the school bus, and

hotel rooms during away games. The Plaintiff alleges that J.L. was the target of one one

such incident in late-September 2016 and became withdrawn, irritated, and lost interest in

playing soccer. Id. at 6–7.

       Plaintiff seeks compensatory and punitive damages alleging a denial of substantive

due process (Count I); negligent operation of a public building or park under the New

Mexico Tort Claims Act (NMTCA) (Count II); violation of Title IX (Count III); civil

conspiracy to deprive J.L. of his Fourteenth Amendment and Title IX rights (Count IV);



1
  Plaintiff has not filed a reply in support of her motion to supplement. Under the local
rules, such failure constitutes consent that the briefing is complete. D.N.M.LR-
Civ. 7.1(b).
                                             2
negligence for failure to protect J.L. under the NMTCA (Count V); failure to report

sexual misconduct by Defendant Mares (Count VI); school district and municipal liability

based on a failure to train and supervise Defendant Mares (Count VII); school district and

municipal liability for negligent hiring (Count VIII); failure to comply with National

Federation of State High School Associations policy against hazing, sexual misconduct,

and other forms of harassment (Count IX); assault and battery against J.L. (Count X); and

intentional infliction of emotional distress (Count XI).

       Defendants Hobbs Municipal School District, TJ Parks, Jose Mares, Greg Haston,

Brenda Wilson, and Zeke Kaney moved to dismiss the second amended complaint

pursuant to Rule 12(b)(6). Defs.’ Mot. to Dismiss (ECF No. 20). The motion is fully

briefed. Plaintiff now moves to supplement her response with additional exhibits

obtained in discovery.

                                         Discussion

       On a motion to dismiss pursuant to Rule 12(b)(6), the court must look to the

complaint itself and determine if it contains sufficient facts, as opposed to legal

conclusions, to state a claim for relief that is plausible on its face. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). The role of the court at this stage is not to determine the

substantive merits of Plaintiff’s case or to “weigh the potential evidence that the parties

might present at trial.” Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir.

2002). Instead, a court reviewing a motion to dismiss must “test the sufficiency of the

allegations” by looking only “within the four corners of the complaint.” Mobley v.

McCormick, 40 F.3d 337, 340 (10th Cir. 1994).

                                               3
       A limited exception to the general rule, however, allows courts to consider

documents that are specifically referenced in the complaint “if the documents are central

to the plaintiff’s claim and the parties do not dispute the documents’ authenticity.”

Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215–16 (10th Cir. 2007); see also Gee v.

Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010) (may also consider matters judicially

noticed). This exception, though, merely allows the court to consider extrinsic

documents — it is within the court’s discretion to decline to consider extrinsic materials

even when referenced in the complaint and central to a party’s claim. Prager v. LaFaver,

180 F.3d 1185, 1189 (10th Cir. 1999). Outside of that exception, when parties attempt to

submit materials not included or referenced in the pleadings, the court need not consider

them. See Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 861 F.3d 1081, 1103

(10th Cir. 2017) (noting courts have “broad discretion” whether to consider documents

outside the pleadings). And if the court does consider documents outside the pleadings,

the court must convert the motion to dismiss into a motion for summary judgment. Price

v. Philpot, 420 F.3d 1158, 1167 (10th Cir. 2005); see also Fed. R. Civ. P. 12(d).

       Here, Plaintiff seeks to supplement her response by submitting three new exhibits

obtained through discovery: (1) an investigative report conducted by members of the

Hobbs Municipal School District on September 4, 2018; (2) the deposition testimony of

Hobbs Police Detective Mark Munro; and (3) the hand-written statement of Sergio

Robles, a former Hobbs High School soccer player. None of these exhibits are

referenced in the complaint (the complaint has been amended twice and the deadline to

amend has passed) so the court would not be able to consider them without converting

                                             4
Defendants’ motion to dismiss into a motion for summary judgment. This the court

declines to do. The Defendants have made their motion to dismiss based on the second

amended complaint (they have yet to answer) and discovery is still in progress.

       NOW, THEREFORE, IT IS ORDERED that Plaintiff’s Motion to Supplement

Exhibits to Plaintiff’s Response to Defendants’ Rule 12(b)(6) Motion to Dismiss (ECF

No. 56) filed June 27, 2019, is denied.

       DATED this 17th day of July 2019, at Santa Fe, New Mexico.


                                                /s/ Paul Kelly, Jr.
                                                United States Circuit Judge
                                                Sitting by Designation




                                            5
